DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 19, and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Algorithm description of joint exploration trest model 6 (JEM 6)) for the same reasons as set forth in Sec. 8 of the last OA, dated 7/27/21.
Chen, in Figs. 19-21, discloses an algorithm using the same method as specified in claim 1 of the present invention, comprising performing frame rate up conversion (FRUC) for a portion of a video image §2.3.7.; including a first indicator in a video 
With respect to claims 2-6, 8, 11, 19, and 21-28, Chen also discloses parsing a video bitstream to identify whether a first indicator is present §2.3.7.; parsing a video bitstream to identify whether a second indicator is present §2.3.7.; and upon condition that the first indicator is present, performing frame rate up conversion (FRUC) for a portion CU of a video image with a FRUC Merge sub-tool enabled from initial FRUC tools §2.3.7.; and 22017P00091WOUSon condition that the first indicator and the second indicator are present, performing FRUC for the portion of the video image (e.g. sub-CU) with the FRUC Merge sub-tool enabled from the initial FRUC tools and with sub-parts of the enabled FRUC Merge sub-tool further enabled; a memory (e.g. frame buffer), and a processor (e.g. encoder); wherein the portion of the video image is a coding unit (CU) and the sub-parts of Merge blocks are sub-blocks (e.g. sub-CU) of the CU; including a third indicator (e.g. additional FRUC mode flag) in the video bitstream, wherein the third indicator is indicative to signal the decoder of the video bitstream to further enable a bilateral template matching cost function (e.g. cost()) of the enabled FRUC Merge sub-tool (e.g. Fig. 20); wherein any of said first indicator and/or said second indicator are located in a sequence parameter set (e.g. HEVC sequence parameters).
.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Applicant asserts on p. 8-9 of the Remarks that Chen fails to disclose indication to further enable sub-parts.  However, Chen discloses performing FRUC for a portion of the image CU as well as further sub-CUs.
Applicant also asserts on p. 9 of the Remarks that Chen fails to disclose FRUC Merge sub-tool.  However, Fig. 20 of Chen illustrates the concept of such common bilateral template matching cost function and Fig. 21 illustrates the concept of such common enabling of an AMVP sub-tool from initial FRUC tools (e.g. MVs for AMVP CUs).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419